      CASE 0:18-cv-00466-SRN-HB Document 72 Filed 07/11/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                              )         COURT MINUTES – CIVIL
Brock Fredin,                                 )        BEFORE: HILDY BOWBEER
                                              )         U.S. MAGISTRATE JUDGE
                      Plaintiff,              )
                                              )   Case No:           17-cv-3058 (SRN/HB)
                                              )   Date:              July 11, 2019
v.
                                              )   Courthouse:        Saint Paul
                                              )   Courtroom:         By telephone
Lindsay Middlecamp,                           )   Recording:         None
                                              )   Time Commenced:    9:32 AM
                      Defendant.              )   Time Concluded:    9:57 AM
                                              )   Time in Court:     25 Minutes
                                              )                      (13 mins in 17-3058 &
                                              )                      12 mins in 18-0466)
                                              )
Brock Fredin,                                 )
                                              )            18-cv-0466 (SRN/HB)
                      Plaintiff,              )
                                              )
                                              )
v.
                                              )
                                              )
Grace Elizabeth Miller and                    )
Catherine Marie Schaefer,                     )
                                              )
                      Defendants.             )

Hearing on:   STATUS CONFERENCE
APPEARANCES:
       Plaintiff:     Brock Fredin, pro se
       Defendant:     Jon Breyer, Adam Bollinger
PROCEEDINGS:
              In Person
              By telephone
Other Remarks:
       The parties updated the Court on the status of initial disclosures and discovery.
Mr. Fredin will provide a written settlement demand to Defendants’ counsel no later than
July 19. Defendants will respond no later than August 2. The Court and the parties discussed
       CASE 0:18-cv-00466-SRN-HB Document 72 Filed 07/11/19 Page 2 of 2



the Defendants’ intention to seek a protective order governing depositions in this case.
Defendants’ counsel will provide a proposed protective order to Mr. Fredin by July 17, and the
parties will diligently meet and confer over the next couple of weeks to narrow or resolve any
disputes. Defendants will file any necessary motion regarding the protective order promptly
thereafter so that the progress of discovery is not impeded. The parties also intend to promptly
serve written discovery on each other as well.

        The Court will hold another status conference by telephone on at 8:30 a.m. on
September 3, 2019. Conference bridge information will be circulated a few days in advance of
the call.


                                                                     s/ Judith M. Kirby
                                                                          Courtroom Deputy




                                                2
